DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Previous rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ amendment.
Applicant's arguments under 35 USC 103, page 9-10, have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Takeda and PAPASAKELLARIOU fails to teach “wherein the HARQ-ACK information is received via the second resource in case the downlink data includes more than one code block groups, and wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails ”, as recited in amended claims 1, 5, 9, 13.  Examiner respectfully disagrees.  
Takeda discloses wherein the HARQ-ACK information is received via the second resource in case the downlink data includes more than one code block groups ( Fig 8A, S102, S104, [0111]-[0112], CBG-level multiple HARQ-ACK bits corresponding to multiple CBGs, the number of HARQ-ACK bits is equal to the maximum number of CBGs per TB,   e.g UE transmits 4 HARQ-ACK bits representing an ACK bit in response to CBG #1, and NACKs bits in response to CBGs #2 #3 #4 ).
PAPASAKELLARIOU discloses wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group 
Or wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful ( [0031], if a PDSCH with multiple TBs, a UE generates multiple respective HARQ-ACK information bits, or possible for UE to generate one HARQ-ACK bit with ACK value when all TBs are correctly received).
Note that, in PAPASAKELLARIOU, if a PDSCH with one TB, one bit HARQ-ACK is used for ACK and NACK; if a PDSCH with multiple TBs, one bit HARQ-ACK is used all of TBs successful, in either case, it teaches the claimed language, specifically for at least one code block; moreover, one bit HARQ-ACK is one possible option if a PDSCH with multiple TBs, PAPASAKELLARIOU doesn’t exclude multiple HARQ-ACK bits option with multiple TBs.
Thus, Takeda in view of PAPASAKELLARIOU discloses wherein the HARQ-ACK information is received via the second resource in case the downlink data includes more than one code block groups, and wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20200154309 A1) in view of PAPASAKELLARIOU ( US 20120034927 A1).
Regarding claim 1, Takeda discloses:
A method of receiving hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in a wireless communication system (Fig 13, [0169], base station, HARQ-ACK receiving per CBG, per TB or for every one or more TBs), the method comprising: 
transmitting, to a user equipment (UE), configuration information indicating a first resource and a second resource ( Fig 3, Fig 10, [0168]-[0169], DCI comprising UL grant for schedule UL data,  retransmission control information  as "A/N," “ACK/NACK”, "HARQ-ACK," " HARQ-ACK bit,", etc, ACKs or NACKs may be indicated per CBG, per TB,  [0136], [0138], CBG-level HARQ-ACK bits, TB-level HARQ ACK bit, by using different resources),
transmitting, to the UE, downlink control information for scheduling downlink data ( Fig 3, Fig 8A, [0039]-[0040], [0109]-[0110], [0114]-[0115], base station transmits a DCI to schedule DL signal such as PDSCH for initial transmission and retransmission); 
transmitting the downlink data ( Fig 8A, [0110]-[0112], base station transmits PDSCH with CBG #0 to CBG#3 for initial transmission); and 
receiving HARQ-ACK information with respect to the downlink data from the UE ( Fig 8A, [0112], [0116], UE sends HARQ-ACK in response to CBGs of PDSCH), 
wherein the downlink data includes at least one code block group ( Fig 4B, Fig 8A, [0109]-[0110], an initial transmission of a TB formed with CBG#0 to CBG3 via PDSCH) , 

wherein the HARQ-ACK information is received via the second resource in case the downlink data includes more than one code block groups ( Fig 8A, S102, S104, [0111]-[0112], CBG-level multiple HARQ-ACK bits corresponding to multiple CBGs, the number of HARQ-ACK bits is equal to the maximum number of CBGs per TB,   e.g UE transmits 4 HARQ-ACK bits representing an ACK bit in response to CBG #1, and NACKs bits in response to CBGs #2 #3 #4 ),
Takeda does not explicitly disclose:
wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails.
However, the teaching of wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails is well known in the art as evidenced by PAPASAKELLARIOU.
PAPASAKELLARIOU discloses:
wherein the HARQ-ACK information is received via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails ( [0030],  a TB-level HARQ-ACK bit, If a PDSCH conveys one TB, the respective HARQ-ACK information includes one bit, which is encoded as a binary `1`, if the TB is correctly received (ACK value), and as a binary `0`, if the TB is incorrectly received (NACK value)),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of PAPASAKELLARIOU as mentioned above as a modification to Takeda, such that the combination would allow to apply different resource for HARQ-ACK, in order to utilize HARQ-ACK more precisely, and improve reception reliability of the HARQ-ACK when transmitting HARQ-ACK at TB-level.
Regarding claim 2, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 1 as outlined above.
wherein one or more code blocks are interleaved in a code block group to which the one or more code blocks belong ( Takeda, Fig 7A-7C, [0087]-[0088], interleaving in the frequency and/or the time direction may be applied).
Regarding claim 3, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 1 as outlined above.
Takeda discloses:
Wherein the HARQ-ACK information received via the second resource includes more than one bit ( Fig 8-10, [0107], [0127], [0138]-[0141], CBG-level multiple HARQ-ACK bits ( more than one bit resource as a second resource) when multiple CBGs in a TB ).
Takeda does not explicitly disclose:
wherein the HARQ-ACK information received via the first resource includes one bit.
PAPASAKELLARIOU discloses:

the combination of Takeda and PAPASAKELLARIOU is obvious for the same reasons applied to the claim 1.

Regarding claim 4, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 1 as outlined above.
wherein each of at least one code block included in the at least one code block group is mapped to an integer number of symbols (Takeda, Fig 7A/7B/7C, [0084]-[0087], [0089]-[0094], showing how CBGs formed with one or more CBs are mapped to time/frequency resources (symbols)).

Regarding claim 5, Takeda discloses:
A method of transmitting hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in a wireless communication system (Fig 14, [0192], UE, transmitting HARQ-ACK per CB, per CBG, per TB or for every one or more TBs), the method comprising: 
receiving, from a base station, configuration information indicating a first resource and a second resource ( Fig 3, Fig 10, [0168]-[0169], DCI comprising UL grant for schedule UL data,  retransmission control information  as "A/N," “ACK/NACK”, "HARQ-ACK," " HARQ-ACK bit,", etc, ACKs or NACKs may be indicated per CBG, per TB,  [0136], [0138], CBG-level HARQ-ACK bits, TB-level HARQ ACK bit, by using different resources);

receiving the downlink data ( Fig 8A, [0110]-[0112], receiving PDSCH with CBG #0 to CBG#3); and 
transmitting, to the base station, HARQ-ACK information with respect to the downlink data ( Fig 8A, [0112], [0116], UE sends HARQ-ACK in response to CBGs of PDSCH),
wherein the downlink data includes at least one code block group ( Fig 4B, Fig 8A, [0109]-[0110], an initial transmission of a TB formed with CBG#0 to CBG3 via PDSCH to UE),
wherein the HARQ-ACK information indicates includes acknowledgement information or non-acknowledgement information with respect to each of the at least one code block group ( Fig 8A, [0111]-[0112], HARQ-ACK bits e.g 4 bits are transmitted, ACK in response to CBG #0 for successfully to decode CBG #0,  NACKs in response to CBG #1, #2, #3 for failed to decode CBG#1, #2, #3),
wherein the HARQ-ACK information is transmitted via the second resource in case the downlink data includes more than one code block groups ( (Fig 8A, S102, S104, [0111]-[0112], CBG-level multiple HARQ-ACK bits corresponding to multiple CBGs, the number of HARQ-ACK bits is equal to the maximum number of CBGs per TB,   e.g UE transmits 4 HARQ-ACK bits representing an ACK bit in response to CBG #1, and NACKs bits in response to CBGs #2 #3 #4 ),
Takeda does not explicitly disclose:
wherein the HARQ-ACK information is transmitted via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails.
However, the teaching of wherein the HARQ-ACK information is transmitted via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a 
PAPASAKELLARIOU discloses:
wherein the HARQ-ACK information is transmitted via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful or the transmission of all of the at least one code block group fails ( [0030],  a TB-level HARQ-ACK bit, If a PDSCH conveys one TB, the respective HARQ-ACK information includes one bit, which is encoded as a binary `1`, if the TB is correctly received (ACK value), and as a binary `0`, if the TB is incorrectly received (NACK value)).
Or wherein the HARQ-ACK information is transmitted via the first resource instead of the second resource, in case the HARQ-ACK information indicates that a transmission of all of the at least one code block group is successful ( [0031], if a PDSCH with multiple TBs, a UE generates multiple respective HARQ-ACK information bits, or possible for UE to generate one HARQ-ACK bit with ACK value when all TBs are correctly received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of PAPASAKELLARIOU as mentioned above as a modification to Takeda, such that the combination would allow to apply different resource for HARQ-ACK, in order to utilize HARQ-ACK more precisely, and improve reception reliability of the HARQ-ACK when transmitting HARQ-ACK at TB-level.
Regarding claim 6, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 5 as outlined above.
wherein one or more code blocks are interleaved in a code block group to which the one or more code blocks belong ( Takeda, Fig 7A-7C, [0087]-[0088], interleaving in the frequency and/or the time direction may be applied).
claim 7, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 5 as outlined above.
Takeda discloses:
wherein the HARQ-ACK information transmitted via the second resource includes more than one bit ( Fig 8-10, [0107], [0127], [0138]-[0141], CBG-level multiple HARQ-ACK bits ( more than one bit resource as a second resource) when multiple CBGs in a TB).
Takeda does not explicitly disclose:
wherein the HARQ-ACK information transmitted via the first resource includes one bit.
PAPASAKELLARIOU discloses:
wherein the HARQ-ACK information transmitted via the first resource includes one bit ([0030]-[0031], one bit HARQ-ACK information if a PDSCH conveys one TB and whole TB is correctly received; or if a PDSCH with multiple TBs and when all TBs are correctly received, UE also would generate only one HARQ-ACK bit per PDSCH reception).
the combination of Takeda and PAPASAKELLARIOU is obvious for the same reasons applied to the claim 5.

Regarding claim 8, Takeda as modified by PAPASAKELLARIOU discloses all the features with respect to parent claim 5 as outlined above.
wherein each of at least one code block included in the at least one code block group is mapped to an integer number of symbols ( Takeda, Fig 7A/7B/7C, [0084]-[0087], [0089]-[0094], showing how CBGs formed with one or more CBs are mapped to time/frequency resources (symbols)).

 Claims 9-12 are the apparatus claims corresponding to method claims 1-4 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-4 respectively 

Claims 13-15 are the apparatus claims corresponding to method claims 5-6, and 8 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 5-6, and 8 respectively above. In addition, Takeda teaches transceiver and controller (Fig 14, transmitting/receiving antennas 201, baseband signal processing section 204).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461